DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           PIERO A. BUGONI,
                               Appellant,

                                     v.

       TAYLOR O'BRIEN, LINDSEY TURNBULL, SHARON BILU,
                JOHN MEGALLY and PAM BONDI,
                           Appellees.

                               No. 4D16-1788

                          [December 21, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE16000420.

   Piero A. Bugoni, Boca Raton, pro se.

   Richard C. McCrea, Jr. of Greenberg Traurig, P.A., Tampa, for appellees
Taylor O'Brien, Lindsey Turnbull, Sharon Bilu and John Megally.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carrol Y. Cherry
Eaton, Assistant Attorney General, Fort Lauderdale, for appellee Pam
Bondi.

PER CURIAM.

   Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.